—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Coppola, J.), dated April 18, 2000, which, upon a jury verdict, and upon the denial of their oral application pursuant to CPLR 4404 to set aside the verdict as against the weight of the evidence, is in favor of the defendants and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly denied the plaintiffs’ motion to *516set aside the jury verdict as against the weight of the credible evidence, since the verdict was based upon a fair interpretation of the evidence adduced at trial (see, Cohen v Hallmark Cards, 45 NY2d 493, 499; Monahan v Devaul, 271 AD2d 895; Nordhauser v New York City Health & Hosps. Corp., 176 AD2d 787; Nicastro v Park, 113 AD2d 129).
The plaintiffs’ remaining contention is without merit. Santucci, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.